DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

every time information informing of a worker attendance is received generating a first data record recording information including at least a worker ID of a worker, a date and a time of an attendance of the worker;

wherein the generating the first data record is performed in response to receiving information informing of the attendance including the worker ID, and the date and the time of the attendance;

recording the worker ID and the date and the time of the attendance on the generated first data record;

every time information informing of a worker leaving is received extracting the first data record in response to receiving information informing of a leaving of the worker;

wherein the extracted first data record comprises a latest attendance time of the worker derived from data records corresponding to the worker;

recording, on the extracted first data record, a time of leaving included in the information informing of the leaving.


This is considered to be a certain method of organizing human activity, in particular, a means for recording time and attendance information of a worker which is viewed as a fundamental economic practice.  
Regarding independent claims 1, 2, 5, and 8, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., memory, processor, server, and database) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 2, 5, and 8, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a processor, server, memory, and database to process and store various information.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0089630) in view of official notice.
	Regarding claims 1, 2, 5, and 8, Lewis discloses a server (and computer readable storage medium) connected to a network including a memory and processor (see Fig. 1, abstract, network, databases, computer servers, etc.) configured to every time the server receives information informing of a worker attendance (par. 5, employees may clock in and out multiple times in a day, a new record may be created for each instance) generate in a database a first data record including a worker ID and a date and time of attendance wherein the record is generated in response to the server receiving the worker information (Fig. 3, abstract, par. 3, 6, 14, 15, worker identity, time, and date stored in database, record created in response to receiving information), recording the worker ID and the date and time of attendance on the first data record (Fig. 3, abstract, par. 3, 6, 14, 15, data record is created in response to receiving worker information), every time the server receives information informing of a worker leaving (par. 5, employees may clock in and out multiple times in a day, a new record may be created for each instance) extracting the first data record in response to the server receiving information of a worker leaving wherein the extracted data record includes the latest attendance time of the worker (Fig. 3, par. 3, 6, 15, when worker clocks out official time and date information is recorded in the worker’s data record), and recording the worker ID and the date and time of leaving on the first data record (Fig. 3, abstract, par. 3, 6, 14, 15, data record is updated in response to receiving worker clock out information).
	The server of Lewis differs from the claimed invention in that it is not shown to be connected to a terminal.
	The examiner gives official notice that it is well-known to connect computer systems, such as servers, to various other devices, such as terminals, printers, external storage, cameras, etc.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the server of Lewis so that it is connected to a terminal, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to provide workers with a means for entering various work information into the record.
	Regarding claims 3, 4, and 6, the server is an attendance management system (abstract, work time and attendance).  

Response to Arguments
5.	Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that recording a worker’s time and attendance is not a fundamental practice as identified in the examples of the Supreme Court or the 2019 PEG of the Patent Office.  Regarding the rejection under U.S.C 103, it is asserted that the prior art does not show all the recited features of the claimed invention, among other things, the ability to record multiple instances of a worker clocking in and out during a single shift.
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  Regarding the rejection under U.S.C. 101, the examiner points out that the examples provided by the 2019 PEG and Supreme Court are merely intended to provide guidance and do not constitute an exhaustive list.  While the idea of recording time and attendance may not have been explicitly identified by an example, it is the examiner’s view that this is considered a fundamental economic practice.  Regarding the rejection under U.S.C. 103, the rejection has been revised to address the claim amendments.  In the examiner’s view, the prior art does show the recited features of the invention as is detailed in the rejection.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627